Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Ajay Kumar et al. US 20200004874 A1 (hereinafter Gupta) in view of Chen; Zhirong et al. US 20200005118 A1 (hereinafter Chen) and further in view of Chiu, Leo US 20040006476 A1 (hereinafter Chiu).
Re claims 1, 12, and 18, Gupta teaches 
1. A computer-implemented method for facilitating persona-based agent interactions, the method comprising: extracting, by a processor, a plurality of persona related attributes from a textual transcript of each interaction from among a plurality of interactions between agents of an (groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)
generating, by the processor, a feature vector data representation based, at least in part, on the plurality of persona related attributes extracted from each interaction, wherein generating the feature vector data representation in relation to each interaction from among the plurality of interactions configures a plurality of feature vector data representations; (vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)
classifying, by the processor, the plurality of feature vector data representations based on a plurality of persona-based clusters, wherein classifying the plurality of feature vector data representations based on the plurality of persona-based clusters enables classification of the (using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)

However Gupta fails to teach
for each persona-based cluster from among the plurality of persona-based clusters, training, by the processor, a learning model using utterances of online visitors classified into a respective persona-based cluster, the learning model trained… (Chen RNN learning model 0076-0080 with fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta to incorporate the above claim limitations as taught by Chen to allow for an adaptable dynamic dialog system thereby improving Gupta to reduce errors from learning. 

However Gupta in view of Chen teach trained learning modeling but fails to teach mimicking per se:
(Chiu mimicking a user voice 0298)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta in view of Chen to incorporate the above claim limitations as taught by Chiu to allow for an enhanced system that can mimic a user thereby improving the sentiment detection of the combination making a caller/user feel more commutable when his/her own features are heard/read.


Re claim 2, Gupta teaches
2. The method of claim 1, further comprising performing, by the processor, for each interaction: extracting a plurality of utterances of the online visitor from the textual transcript of the respective interaction; and for each utterance from among the plurality of utterances, performing a predefined personality trait evaluation to facilitate extraction of the plurality of persona related attributes from each interaction.  (using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)


Re claims 4, 14, and 19, Gupta teaches
4. The method of claim 1, wherein each persona-based cluster is associated with a cluster feature vector indicative of the visitor persona representative of the respective persona-based cluster, and wherein a clustering algorithm is configured to determine a similarity measure between the cluster feature vector of each persona-based cluster and each feature vector data representation from among the plurality of feature vector data representations to classify the plurality of feature vector data representations into the plurality of persona-based clusters.  (similarity measure inherent for matching also see such as freq of occurrence as a metric, using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)


Re claim 5, Gupta fails to teach
5. The method of claim 1, wherein the learning model corresponds to a Recurrent Neural Network (RNN) based deep learning model.  (Chen RNN learning model 0076-0080 with fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta to incorporate the above claim limitations as taught by Chen to allow for an adaptable dynamic dialog system thereby improving Gupta to reduce errors from learning. 


Re claims 6 and 15, Gupta teaches
6. The method of claim 1, wherein the trained learning model is configured to learn a representation of an utterance as a context and provide at least one of a previous utterance and a subsequent utterance as a response.  (prev and continued inputs in dialogs, using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)


Re claims 7 and 17, Gupta teaches
7. The method of claim 1, wherein the learning model trained to mimic the visitor persona configures an automated conversational agent incorporating the visitor persona and, wherein the automated conversational agent is used for facilitating training of live agents in interacting with future online visitors associated with visitor persona substantially matching the visitor persona incorporated in the automated conversational agent.  (a live agent can use the automated system as a visual aid i.e. training, using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0022, 0024-0027, 0032, 0033)


Re claim 8, Gupta teaches
8. The method of claim 1, further comprising: extracting, by the processor, a plurality of agent persona related attributes from utterances (using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)and
However, Gupta fails to teach
training, by the processor, at least one automated conversational agent to interact with future online visitors based on the extracted plurality of agent persona related attributes.  (Chen learning model 0076-0080 with fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta to incorporate the above claim limitations as taught by Chen to allow for an adaptable dynamic dialog system thereby improving Gupta to reduce errors from learning. 


Re claim 9, Gupta teaches
9. The method of claim 1, wherein the plurality of interactions comprises voice interactions and textual chat interactions between the agents and the plurality of online visitors of the enterprise.  (using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)


Re claim 10, Gupta teaches
10. The method of claim 9, further comprising: generating, by the processor, textual representations of the voice interactions using at least one processing technique from among Natural Language Processing (NLP) and Automatic Speech Recognition (ASR).  (NLU with subsequent processing analogous to NLP 0016)


Re claim 11, Gupta teaches
11. The method of claim 10, wherein each textual chat interaction and each textual representation of the voice interaction configures a textual transcript corresponding to the respective interaction. (0018 chat transcript)


Re claim 16, Gupta fails to teach
16. The apparatus of claim 12, wherein the learning model is used for facilitating training of live agents in interacting with future online visitors predicted (Chen learning model 0076-0080 with fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta to incorporate the above claim limitations as taught by Chen to allow for an adaptable dynamic dialog system thereby improving Gupta to reduce errors from learning. 

However Gupta in view of Chenfails to teach
to be associated with visitor persona substantially matching the visitor persona mimicked by the learning model. (Chiu mimicking a user voice 0298)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta in view of Chen to incorporate the above claim limitations as taught by Chiu to allow for an enhanced system that can mimic a user thereby improving the sentiment detection of the combination making a caller/user feel more commutable when his/her own features are heard/read.


Re claim 20, Gupta teaches 
 (using said vectors for properties of text e.g. language, groups of users based on conversations pertinent to clustering utterances from said conversation, using models thereof, voice input or text, chatbot/agent 0001, 0024-0027, 0032, 0033)

Gupta fails to teach RNN (Chen learning model 0076-0080 with fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta to incorporate the above claim limitations as taught by Chen to allow for an adaptable dynamic dialog system thereby improving Gupta to reduce errors from learning. 

The combination fails to teach
20. The method of claim 18, wherein the RNN model trained to mimic the visitor persona configures an automated conversational agent incorporating the visitor persona and, (Chiu mimicking a user voice 0298)
.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; Ajay Kumar et al. US 20200004874 A1 (hereinafter Gupta) in view of Chen; Zhirong et al. US 20200005118 A1 (hereinafter Chen) and further in view of Chiu, Leo US 20040006476 A1 (hereinafter Chiu) and further in view of Herzig; Jonathan et al. US 20180374000 A1 (hereinafter Herzig).
Re claims 3 and 13, Gupta fails to teach
3. The method of claim 1, wherein the predefined personality trait evaluation comprises at least one of big-five personality factors based evaluation and thirty personality related facets based evaluation.  (Herzig 0028),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gupta in view of Chen and Chiu to incorporate the above claim limitations as taught by Herzig to allow for improved sentiment extraction to include personality subsets such as the known big five, thereby improving clustering finely.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asano; Yu et al.	US 20190095428 A1
AL HASAN; SHEIKH SADID et al.	US 20200160199 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov